Citation Nr: 0515364	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  05-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for lung 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of a left knee injury, including the residuals of 
an injury to the shin.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of a left foot injury.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
neck disorder, claimed as pain.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder, claimed as pain.


7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
headaches.

8.  Entitlement to service connection for pseudofolliculitis 
barbae.

9.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

10.  Entitlement to a compensable evaluation for a laceration 
scar of the upper lip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to June 
1994.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

The Board received a communication in May 2005 reflecting 
that with respect to the matters now on appeal, the veteran 
desires to attend a BVA videoconference hearing.  Therefore, 
this matter is REMANDED to the RO (via the AMC) for the 
following:

The veteran should be scheduled for a 
videoconference hearing before the Board, 
to be held at the RO in accordance with 
applicable procedures.  The veteran and 
his representative, if any, should be 
provided with appropriate notice as to 
the time and place to report for this 
hearing.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of these claims, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


